Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 1 of 16 PAGEID #: 18412




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 COVIDIEN  SALES  LLC   and
 COVIDIEN LP, and COVIDIEN,
 INC.,
                                              Case No. 1:11-cv-871
              Plaintiffs,                     JUDGE DOUGLAS R. COLE

       v.

 ETHICON ENDO-SURGERY, Inc.
 and ETHICON ENDO-SURGERY,
 LLC,

 Defendants.

 ETHICON ENDO-SURGERY, Inc.
 and ETHICON ENDO-SURGERY,
 LLC,

              Counterclaim-
              Plaintiffs,

       v.

 COVIDIEN  SALES  LLC   and
 COVIDIEN LP, and COVIDIEN,
 INC.,

 Counterclaim-Defendants.

                              OPINION AND ORDER

      This cause comes before the Court on three motions in limine. Plaintiffs (and

Counterclaim-Defendants) Covidien Sales LLC, Covidien LP, and Covidien Inc.’s

(together, “Covidien”) filed two of them (Docs. 228 & 229). Defendants (and

Counterclaim-Plaintiffs) Ethicon Endo-Surgery, Inc. and Ethicon Endo-Surgery,

LLC’s (together, “Ethicon”) filed the other (Doc. 227). The parties filed these motions
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 2 of 16 PAGEID #: 18413




in anticipation of the bench trial in this patent matter currently set for January 11,

2021. All three motions claim that various different types of evidence are irrelevant

to the limited issues remaining to be tried in this matter, and thus should be excluded.

      For the reasons set forth more fully below, the Court GRANTS IN PART AND

DENIES IN PART each of the three motions. More specifically, the Court GRANTS

Ethicon’s Motion to exclude evidence of alleged non-infringing alternatives (Doc. 227)

to the extent that Ethicon seeks to preclude Covidien from admitting evidence of

other Covidien devices as a basis for arguing that Ethicon is not entitled to lost profits

for any time period prior to the time that Covidien actually released those products

to market. But the Court DENIES the Motion to the extent that Covidien seeks to

introduce such evidence for other permissible reasons, as further discussed below.

Similarly, the Court GRANTS Covidien’s Motion regarding the curved blade device

(Doc. 229) to the extent that it seeks to preclude Ethicon from introducing or using

such evidence for the purpose of establishing that the curved blade device infringes,

but DENIES the Motion to the extent that Ethicon seeks to introduce such evidence

for other permissible reasons. Finally, the Court likewise GRANTS Covidien’s

Motion to prohibit Ethicon from introducing evidence about Covidien’s 510(k) FDA

premarket submissions solely to argue that the Covidien’s accused infringing devices

are substantially equivalent to Ethicon products that practice the patented invention,

but the Court DENIES the Motion to the extent that Ethicon seeks to introduce such

evidence for other permissible reasons.




                                            2
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 3 of 16 PAGEID #: 18414




                                   BACKGROUND

      This case concerns Ethicon’s patent number 9,168,055 (“the ’055 patent”),

titled “Ultrasonic Surgical Shears and Method for Sealing a Blood Vessel Using

Same,” which claims, as relevant here, a surgical apparatus for transecting and

sealing blood vessels. Ethicon practices the patented invention in its Harmonic

ultrasonic surgical device. Ethicon introduced the Harmonic product in 2005,

obtained the ’055 patent in 2015, and claims priority for the invention claimed in that

patent back to a provisional application filed on February 27, 2004. (Ethicon’s

Statement of Proposed Undisputed Facts, Doc. 184-1, #11480; Doc. 227, at #17842).

      In 2012, Covidien began selling its Sonicision Cordless Ultrasonic Dissection

Device (“Sonicision”), which competes with Ethicon’s Harmonic device. Already mired

in patent litigation with Ethicon at the time, Covidien sought a declaratory judgment

in 2016 that the Sonicision does not infringe Ethicon’s ’055 patent (or any of five other

Ethicon patents). Ethicon responded by filing an infringement claim on all six

patents, plus a seventh. Ultimately, the parties resolved their dispute as to all

patents other than the ’055 patent. The parties cross-moved for summary judgment

on a variety of issues relating to that remaining claim. The Court, among other

things: (1) granted Ethicon’s motion for summary judgment of infringement as to

claims 9, 10, and 20-25 of the ’055 patent; (2) granted Covidien’s motion for summary

judgment of non-infringement of claims 1, 2, 4, 5, 8, and 14 of the ’055 patent; and

(3) granted Ethicon’s motion for summary judgment as to the absence of any

acceptable and available non-infringing alternatives (which is a question that arises




                                           3
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 4 of 16 PAGEID #: 18415




under the second step of the Panduit test for lost-profit damages). (See generally

Order Resolving Mots. For Summ. J., (“Summary Judgment Order”), Doc. 212).

      After resolving the issues presented at the summary judgment stage, the Court

entered a Calendar Order setting the matter for a bench trial starting on March 30,

2020. (Order Adopting Proposed Pretrial Case Schedule, Doc. 215, #17744). Because

the Court resolved the issues relating to infringement as a matter of law, the trial is

limited to validity and, if the patent is valid, damages. (See Ethicon’s Trial Br., Doc.

239, #18043). In other words, the upcoming trial will address whether claims 9, 10,

and 20–25 of the ’055 patent are invalid for obviousness, and if the Court finds that

any of the infringed claims are valid, it will then determine damages in the form of

lost profits and/or a reasonable royalty.

      On January 2, 2020, this matter was reassigned to the undersigned judge. Due

to a delay caused by the COVID-19 pandemic, the Court has since rescheduled the

trial twice. It is currently set for January 11, 2021. In advance of trial, the parties

filed the present motions in limine seeking to exclude introduction and discussion of

certain evidence during the bench trial. This Order addresses those motions.

                               LAW AND ANALYSIS

      Parties may seek to prohibit the introduction or discussion of evidence at trial

by filing a motion in limine explaining why the Court should exclude that evidence.

Even so, “[e]vidence which is not admissible for one purpose may be relevant and

admissible for another.” United States v. Threadgil, No. 3:11–cr–86, 2012 WL

5384813, at *2 (E.D. Tenn. Nov. 1, 2012). Accordingly, “[o]rders in limine which




                                            4
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 5 of 16 PAGEID #: 18416




exclude broad categories of evidence should rarely be employed.” Sperberg v.

Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975). So a district court will

grant a motion to exclude evidence “only when [the] evidence is clearly inadmissible

on all potential grounds.” Ohio Willow Wood Co. v. ALPS South, LLC, No. 2:04-cv-

1223, 2014 WL 3734342, at *1 (S.D Ohio July 29, 2014). “Unless evidence meets this

high standard, evidentiary rulings should be deferred until trial so that questions of

foundation, relevancy and potential prejudice may be resolved in proper context.” Id.

Importantly, “[t]his presumption is particularly strong in a bench trial” because

“[w]ithout the fear that prejudicial or improper evidence will taint the jury, courts

are even more inclined to take a wait-and-see approach.” Id. at *2 (quoting Bank One,

N.A. v. Echo Acceptance Corp. No. 04–CV–318, 2008 WL 1766891, at *1 (S.D. Ohio

Apr.11, 2008)).1

       Here, both parties have moved to exclude certain evidence that each believes

that the other will seek to introduce for purposes that are impermissible under the

Federal Rules of Evidence. As described below, though, in each case, the opposing

party largely agrees that the evidence would be inadmissible for that purpose, but

also claims that it is in fact seeking to introduce the evidence for a different—and




1The Court notes that its ruling on the parties’ evidentiary motions is preliminary in nature.
“Denial of a motion in limine does not necessarily mean that all evidence contemplated by
the motion will be admitted at trial. Denial merely means that without the context of trial,
the court is unable to determine whether the evidence in question should be excluded. The
court will entertain objections on individual proffers as they arise at trial, even though the
proffer falls within the scope of a denied motion in limine.” Ohio Willow Wood, 2014 WL
3734342, at *1. “Indeed even if nothing unexpected happens at trial, the district judge is free,
in the exercise of sound judicial discretion, to alter a previous in limine ruling.” Luce v. United
States, 469 U.S. 38, 41–42 (1984).


                                                5
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 6 of 16 PAGEID #: 18417




permissible—purpose. Given that the parties largely agree on the impermissible

purposes for each type of evidence, the Court GRANTS the parties’ Motions to

exclude evidence for the particular identified purpose, as outlined below. But the

Court DENIES the parties’ broader requests to completely prohibit the introduction

or discussion of the disputed evidence. In other words, the Court will not exclude

evidence if the tendering party can identify an appropriate purpose, which is a

question the Court will address during trial, at the time, and in the context, in which

the party seeks to admit the evidence.

A.    Evidence Concerning Covidien’s Non-Infringing Alternative Products

      The Court begins with Ethicon’s Motion (Doc. 227) to limit introduction and

discussion of Covidien’s alleged non-infringing alternatives. Noting that the Court

previously ruled in its Summary Judgment Order that Covidien was unable to show

that it had any acceptable non-infringing alternatives to Ethicon’s product during

what the Summary Judgment Order called the “relevant time period,” (Doc. 212, at

#17733), Ethicon seeks to completely prohibit Covidien from discussing any alleged

non-infringing alternatives during the upcoming trial. Ethicon argues the Court’s

earlier summary judgment ruling on the non-infringing alternative devices

constitutes “the law of the case” and thus governs the remaining litigation. (Doc. 227,

at #17846). According to Ethicon, that ruling makes any discussion or evidence

concerning non-infringing alternatives irrelevant as a matter of law. In other words,

Ethicon asserts the time for discussing non-infringing alternatives has come and




                                          6
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 7 of 16 PAGEID #: 18418




gone, so relitigating that argument would be irrelevant given the limited issues that

remain in this action.

      Resolving this Motion requires the Court to determine whether there is any

remaining issue as to which Covidien’s evidence about its other products (products

that are not accused of infringement in this lawsuit) may be relevant. Per Federal

Rule of Evidence 401, “[e]vidence is relevant if: (a) it has any tendency to make a fact

more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Under that standard, evidence offered to

support a claim not at issue is irrelevant. See In re Nat’l Prescription Opiate Litig.,

No. 1:17-md-2804, 2020 WL 6450290, at *5 (N.D. Ohio Nov. 3, 2020) (finding evidence

used to support compensatory damages inadmissible as irrelevant because those

claims were not at issue). In other words, it is only when evidence does not touch upon

any matter at issue that it should be excluded as irrelevant.

      Here, Covidien agrees with Ethicon that the Court has already ruled on

whether Covidien possessed any available non-infringing alternatives as that term is

used in the second step of the Panduit test, (Mem. in Opp’n, Doc. 236, at #18008), but

disputes Ethicon’s position that the Court’s previous Order decided the broader

question of whether Covidien had any non-infringing alternatives. (Id. at #18001,

18006). Covidien claims that it is not seeking to introduce these alternative designs

to foreclose the availability of lost-profit damages (the issue to which the Panduit test

is directed). Rather, it claims such evidence may be relevant for other purposes.




                                           7
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 8 of 16 PAGEID #: 18419




According to Covidien, these include “Ethicon’s damages claims for products sold

after December 31, 2019 and the calculation of a reasonable royalty.” (Id. at #18006).

      The Court agrees (apparently with both parties) that Covidien cannot

relitigate the Panduit step-two issue resolved in the earlier Order (although Covidien

has reserved its right to appeal that determination). But Ethicon errs in trying to

read that Summary Judgment Order as a broad prohibition on introducing evidence

of non-infringing alternatives that Covidien had in development, or that Covidien

released to the market since the Court issued that Order.

      In saying that there were no “available non-infringing alternatives,” the Court

was not intimating that Covidien did not have any such devices under development,

but rather only that they were not close enough to release to the market to count as

“available” under Panduit. Even devices that are not “available” for Panduit

purposes, though, may still be relevant to the damages analysis in other ways. For

example, if lost profits are not available (for whatever reason), one measure of

damages is a reasonable royalty. In assessing a reasonable royalty, courts reconstruct

hypothetical negotiations between a willing licensor and a willing licensee. See, e.g.,

Bio-Rad Labs., Inc. v. 10X Genomics Inc., 967 F.3d 1353, 1372 (Fed. Cir. 2020) (“At

trial, the parties used the hypothetical negotiation or the ‘willing licensor-willing

licensee’ approach for calculating reasonable royalty damages. This approach

attempts to calculate the royalty rate the parties would have agreed upon had they

negotiated an agreement prior to the start of the infringement.”). As a matter of

common sense, it appears at least possible that such negotiations could be colored by




                                          8
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 9 of 16 PAGEID #: 18420




whether the licensee has developed a design (even if not ready yet to go to market)

that is non-infringing. Or, at the very least, Ethicon has failed to cite any case law to

the contrary.

      Separately, the basis for the holding in the Summary Judgment Order was

that Covidien did not have its products ready for market during the then-relevant

time period for damages. Due to various delays in getting the matter to trial, though,

it appears that Covidien has since released those products. Thus, the Court’s prior

determination that the products were not available non-infringing alternatives at the

time should not prevent Covidien from arguing that after the products were released

to the market they became available non-infringing alternatives, and thus

presumably could terminate the time period during which lost-profit damages are

available. The Court is not saying that is the case, but it certainly seems at least

plausible that it may be the case, thus rendering evidence as to Covidien’s non-

infringing alternatives at least arguably relevant.

      All in all, although the parties agree that the evidence at issue is not relevant

for some purposes, Covidien has identified valid issues to which evidence of non-

infringing alternatives could conceivably be relevant. Thus, the Court GRANTS

Ethicon’s Motion to the extent that Ethicon seeks to preclude Covidien from

admitting evidence of other Covidien devices as a basis for arguing that Ethicon is

not entitled to lost profits (i.e., the second Panduit factor) for any time period prior to

the time that Covidien actually released the products to market, which Covidien

suggests in its Opposition was on or about August 2020, but DENIES the Motion’s




                                            9
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 10 of 16 PAGEID #: 18421




broader request to prohibit Covidien from introducing or discussing evidence of non-

infringing alternatives for any purpose. As to any such other purposes, the Court will

assess the relevance, in context, at the time that Covidien seeks to introduce the

evidence.

B.    Evidence Concerning Covidien’s Curved Blade Device

      Covidien’s Motion seeking to exclude evidence on its curved blade device (Doc.

229) suffers from a similar defect as Ethicon’s Motion about the non-infringing

alternatives. Covidien first presents the clearest purpose for which Ethicon cannot

use evidence about the curved blade device: making a claim that the curved blade

device infringes on the ’055 patent. That is because, to date, Ethicon has not asserted

an infringement claim against the curved blade device, and it is far too late to do so

in this matter. Moreover, an existing settlement agreement requires the parties to

undergo a mediation procedure before bringing an infringement claim against a

device. Accordingly, Covidien concludes that evidence regarding the curved blade

device is irrelevant. (Doc. 229, at #17868).

      Happily, though, Ethicon agrees with at least part of what Covidien argues.

Specifically, Ethicon concurs that “[w]hether the curved-blade Sonicision infringes

the ’055 patent will not be in dispute at trial” and that “Ethicon does not allege claims

for infringement by the curved-blade device in this litigation.” (Resp. to Mot., Doc.

235, #17988). Because the parties agree that using the curved blade device as

evidence of infringement would not relate to the issues at hand in the upcoming bench

trial, the Court GRANTS Covidien’s Motion to the extent that it seeks to preclude




                                           10
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 11 of 16 PAGEID #: 18422




Ethicon from introducing or using evidence regarding the curved blade product for

the purpose of establishing infringement.

      Even so, Ethicon argues that it can introduce and discuss evidence about the

curved blade device for purposes aside from raising an infringement claim. For

example, Ethicon claims that it will introduce evidence as to Covidien’s curved blade

device to bolster Ethicon’s claims that it “is entitled to lost-profit damages.” (Id. at

#17989). Specifically, Ethicon claims that it will rely on the “introduction of the

second-generation curved-blade Sonicision in 2018” to assist in “reconstruct[ing] the

market as it would have developed.” (Id.). Accordingly, Ethicon concludes that

evidence about Covidien’s curved blade device would be “relevant to the damages

issues that will be tried, even though the devices themselves are not accused of

infringement.” (Id. at #17990).

      In response, Covidien argues that Ethicon cannot offer evidence relating to the

“curved blade device to support its damages theories” because: (1) Ethicon does not

seek lost profits or a reasonable royalty relating to the curved blade device; (2) pricing

data about the second generation curved blade device is not relevant to the accused

first generation device; (3) the pricing data Ethicon relies on did not come from

Covidien, but instead “derives from a third party and is incomplete and therefore

unreliable;” and (4) Ethicon’s expert incorrectly “assumes the curved blade device

does not differ in any material respect from Sonicision” and “his opinion is factually

incorrect and unsupported by any record evidence.” (Doc. 229, at #17868–69).




                                           11
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 12 of 16 PAGEID #: 18423




      The Court agrees with Ethicon that evidence regarding other products in the

marketplace, including the curved blade product, may be relevant to the expert's

efforts to reconstruct the relevant market for purposes of calculating lost profits (if

the Court determines that such damages are available). See Ericsson, Inc. v. Harris

Corp., 352 F.3d 1369, 1377 (Fed. Cir. 2003) (finding that reconstructing a market to

account for the infringing products can support a lost-profits argument). With regard

to the question of whether the sales data on the curved blade products is sufficiently

reliable, or whether the expert’s opinion is factually inaccurate in assuming that the

curved blade device does not differ from the Sonicision, the Court will reserve

judgment until such time as the parties have elicited testimony at trial on those

issues. In short, the Court finds that Covidien has not met the high pre-trial bar for

excluding a broad category of evidence as irrelevant. Thus, the Court DENIES

Covidien’s Motion to the extent it seeks to exclude evidence relating to the curved

blade device for all purposes.

C.    Evidence Concerning Covidien’s 510(k) Premarket Submissions To
      The Food And Drug Administration (“FDA”)

      In the remaining Motion in Limine (Doc. 228), Covidien seeks to preclude

Ethicon from introducing or discussing evidence related to Covidien’s 501(k)

premarket submissions to the FDA. This evidence includes:

      (i) versions or excerpts of the original Sonicision 510(k) Application No.
      K101797 submitted to the FDA containing technical comparisons
      between Sonicision and ACE to support Covidien’s ‘substantial
      equivalence’ claim (and applicant statements and characterizations
      concerning the same) (PTX-259, PTX-263, PTX-348); (ii) comparative
      testing and technical documents Covidien prepared in connection with
      510(k) Application No. K101797 for purposes of supporting this


                                          12
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 13 of 16 PAGEID #: 18424




      ‘substantial equivalence’ claim (and internal Covidien communications
      relating to such testing and data) (PTX-009, PTX-0016, PTX-017, PTX-
      019); and (iii) the February 24, 2011 ‘510(k) Summary’ reflecting FDA
      approval to market Sonicision based on Covidien establishing
      “substantially equivalence” to the ACE under governing FDA
      regulations (PTX-014, PTX-250).

(Id. at #17855–56). Covidien also seeks to exclude Mr. David Horton’s May 10, 2013

deposition testimony, which touches on Covidien’s 510(k) application submissions to

the FDA. (Id. at #17856).

      Covidien argues that the evidence relating to its 510(k) premarket submissions

has no relevance to the issues that remain for the upcoming trial. To begin, it asserts

that those materials cannot be used to raise or support patent infringement

arguments because that issue has already “been decided on summary judgment.” (Id.

at #17857). The Court agrees with Covidien that the infringement issue has been

resolved, and it appears Ethicon agrees as well. Ethicon admits that it “does not seek

to introduce Covidien’s 510(k) submissions to show infringement.” (Resp. to Mot., Doc.

237, #18019). Thus, the Court GRANTS Covidien’s Motion to exclude evidence

relating 510(k) premarket submissions materials for the purpose of forwarding an

infringement argument.

      Still, Ethicon claims that it seeks to use evidence relating to Covidien’s 510(k)

premarket submissions for relevant and noncumulative purposes. Ethicon suggests

two such reasons: (1) to show market demand during the infringement period to

support Ethicon’s lost-profits claim; and (2) as evidence that Covidien copied the

invention from the ’055 patent, which is a secondary consideration of non-

obviousness. (Id. at #18020). Covidien responds that FDA premarket submissions



                                          13
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 14 of 16 PAGEID #: 18425




materials are not relevant to either question and, at best, offer “minimal probative

value” to the questions remaining for trial. (Doc. 228, at #17859).

      The Court agrees with Ethicon that information or statements in Covidien’s

510(k) premarket submissions application are not irrelevant simply because they

appear in that form. Itendis GMBH v. Glenmark Pharms. Inc., 822 F.3d 1355, 1363

(Fed. Cir. 2016) (finding “no reason why a district court acting as a fact finder should

ignore a party's representation to a federal regulatory body that is directly on point”).

The Court finds, though, that, at least to date, Ethicon has failed to identify

statements in the 510(k) premarket materials that provide relevant, noncumulative

evidence that bears on the remaining issues.

      Start with the damages issue. To be sure, Ethicon is correct that, to obtain lost-

profits damages, the patentee must show that there is “demand for the patented

product.” (Doc. 237, #18023 (quoting Versata Software, Inc. v SAP Am., Inc., 717 F.3d

1255, 1263–64 (Fed. Cir. 2013)) (in turn quoting Panduit Corp. v. Stahlin Bros. Fibre

Works, Inc., 575 F.2d 1152, 1156 (6th Cir. 1978))). But Ethicon has not identified any

particular statement in the 510(k) materials that would substantiate market

demand. And the Court frankly would find it a little surprising if such information

were there. Typically, 510(k) materials describe how a product works, not what the

demand for that product is. But, if Ethicon’s only point in using the 510(k) materials

is to show that Covidien’s accused devices work similarly to Ethicon’s devices that

practice the ’055 patent, it hardly seems that Ethicon needs to rely on the 510(k)

materials for that, as the Court has already found infringement as a matter of law.




                                           14
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 15 of 16 PAGEID #: 18426




      The three cases that Ethicon cites are not to the contrary. (See Doc. 237,

#18023–24). In Masimo Corp. v. Philips Elec. N. Am. Corp., No. CV 09-80-LPS, 2014

WL 4246579, at *1 (D. Del. Aug. 27, 2014), the question was whether the product

described in the 510(k) materials was a “safe and effective non-infringing

alternative.” Here, the products described in the 510(k) material are not non-

infringing alternatives, but rather the accused infringing devices themselves. In

Hologic, Inc. v. Minerva Surgical, Inc., No. 1:15-cv-1031, 2018 WL 3348998 (D. Del.

July 9, 2018), the statement that the products were “almost dead identical” went to

willfulness, which is not an issue set for the upcoming trial. See S.D. Ohio Pat. R.

107.2. And finally, in Baxter Int’l, Inc. v. CareFusion Corp., No. 15-CV-9986, 2017 WL

1049840 (N.D. Ill. Mar. 20, 2017), the question was whether the submission showed

knowledge and deceptive intent for purposes of inequitable conduct, which also is not

an issue here. In sum, Ethicon has failed to identify any case in which statements in

the 510(k) were deemed relevant on the issue of “market demand.”

      The same is true for obviousness. Ethicon correctly states that copying a

patented invention is a secondary consideration of non-obviousness. (Doc. 237,

#18024). Again, though, Ethicon has failed to point to any statement in the 510(k)

that shows that Covidien copied Ethicon’s invention. To be sure, the 510(k) arguably

shows that Covidien’s device worked in a substantially similar manner, but that

hardly seems a key disputed issue, given the finding on infringement.

      That said, the Court leaves open the possibility that there may be statements

in the 510(k) materials that are relevant to the trial issues. Accordingly, the Court




                                         15
Case: 1:11-cv-00871-DRC Doc #: 253 Filed: 12/01/20 Page: 16 of 16 PAGEID #: 18427




DENIES Covidien’s motion to exclude all evidence relating to its 510(k) premarket

submissions offered for any reason, and will reserve judgment on any particular

statements that Ethicon seeks to introduce from those materials until the Court

better appreciates both the contents of the statements and the purpose(s) for which

they are offered.

                                  CONCLUSION

      For the reasons set forth more fully above, the Court GRANTS IN PART AND

DENIES IN PART Covidien’s Motions in Limine (Docs. 228 & 229), as well as

Ethicon’s Motion in Limine (Doc. 227). The Court GRANTS the Motions to exclude

evidence if introduced for the impermissible reasons outlined above, but DENIES the

Motions to the extent they seek to exclude the admissibility of evidence for other

purposes. As with all in limine rulings, these findings are subject to modification

should the facts or circumstances at trial differ from those which have been presented

in the pre-trial motions and memoranda.

      SO ORDERED.

December 1, 2020
DATE                                        DOUGLAS R. COLE
                                            UNITED STATES DISTRICT JUDGE




                                          16
